
	
		II
		110th CONGRESS
		1st Session
		S. 1988
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Ms. Stabenow (for
			 herself, Mr. Smith,
			 Ms. Klobuchar, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to allow a refundable credit against income tax for the purchase of a principal
		  residence by a first-time homebuyer.
	
	
		1.Short titleThis Act may be cited as the
			 First-Time Homebuyers’ Tax Credit Act
			 of 2007.
		2.Refundable credit for
			 First-Time homebuyers
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by redesignating section 36 as section 37 and by
			 inserting after section 35 the following new section:
				
					36.Purchase of principal
				residence by first-time homebuyer
						(a)Allowance of
				creditIn the case of an
				individual who is a first-time homebuyer of a principal residence in the United
				States during any taxable year, there shall be allowed as a credit against the
				tax imposed by this subtitle for the taxable year an amount equal to 10 percent
				of the purchase price of the residence.
						(b)Limitations
							(1)Maximum dollar
				amount
								(A)In
				generalThe credit allowed
				under subsection (a) shall not exceed the excess (if any) of—
									(i)$3,000 (2 times such amount in the case of
				a joint return), over
									(ii)the credit transfer amount determined under
				subsection (c) with respect to the purchase to which subsection (a)
				applies.
									(B)Inflation
				adjustmentIn the case of any
				taxable year beginning after December 31, 2008, the $3,000 amount under
				subparagraph (A) shall be increased by an amount equal to $3,000, multiplied by
				the cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins by substituting 2007 for
				1992 in subparagraph (B) thereof. If the $3,000 amount as
				adjusted under the preceding sentence is not a multiple of $10, such amount
				shall be rounded to the nearest multiple of $10.
								(2)Taxable income
				limitation
								(A)In
				generalIf the taxable income
				of the taxpayer for any taxable year exceeds the maximum taxable income in the
				table under subsection (a), (b), (c), or (d) of section 1, whichever is
				applicable, to which the 25 percent rate applies, the dollar amounts in effect
				under paragraph (1)(A)(i) for such taxpayer for the following taxable year
				shall be reduced (but not below zero) by the amount of the excess.
								(B)Change in
				return statusIn the case of
				married individuals filing a joint return for any taxable year who did not file
				such a joint return for the preceding taxable year, subparagraph (A) shall be
				applied by reference to the highest taxable income of either such individual
				for the preceding taxable year.
								(c)Transfer of
				credit
							(1)In
				generalA taxpayer may
				transfer all or a portion of the credit allowable under subsection (a) to 1 or
				more persons as payment of any liability of the taxpayer arising out of—
								(A)the downpayment of any portion of the
				purchase price of the principal residence, and
								(B)closing costs in connection with the
				purchase (including any points or other fees incurred in financing the
				purchase).
								(2)Credit transfer
				mechanism
								(A)In
				generalNot less than 180
				days after the date of the enactment of this section, the Secretary shall
				establish and implement a credit transfer mechanism for purposes of paragraph
				(1). Such mechanism shall require the Secretary to—
									(i)certify that the taxpayer is eligible to
				receive the credit provided by this section with respect to the purchase of a
				principal residence and that the transferee is eligible to receive the credit
				transfer,
									(ii)certify that the taxpayer has not received
				the credit provided by this section with respect to the purchase of any other
				principal residence,
									(iii)certify the credit transfer amount which
				will be paid to the transferee, and
									(iv)require any transferee that directly
				receives the credit transfer amount from the Secretary to notify the taxpayer
				within 14 days of the receipt of such amount.
									Any check, certificate, or voucher
				issued by the Secretary pursuant to this paragraph shall include the taxpayer
				identification number of the taxpayer and the address of the principal
				residence being purchased.(B)Timely
				receiptThe Secretary shall
				issue the credit transfer amount not less than 30 days after the date of the
				receipt of an application for a credit transfer.
								(3)Payment of
				interest
								(A)In
				generalNotwithstanding any
				other provision of this title, the Secretary shall pay interest on any amount
				which is not paid to a person during the 30-day period described in paragraph
				(2)(B).
								(B)Amount of
				interestInterest under
				subparagraph (A) shall be allowed and paid—
									(i)from the day after the 30-day period
				described in paragraph (2)(B) to the date payment is made, and
									(ii)at the overpayment rate established under
				section 6621.
									(C)ExceptionThis paragraph shall not apply to failures
				to make payments as a result of any natural disaster or other circumstance
				beyond the control of the Secretary.
								(4)Effect on legal
				rights and obligationsNothing in this subsection shall be
				construed to—
								(A)require a lender to complete a loan
				transaction before the credit transfer amount has been transferred to the
				lender, or
								(B)prevent a lender from altering the terms of
				a loan (including the rate, points, fees, and other costs) due to changes in
				market conditions or other factors during the period of time between the
				application by the taxpayer for a credit transfer and the receipt by the lender
				of the credit transfer amount.
								(d)Definitions and
				special rulesFor purposes of
				this section—
							(1)First-Time
				homebuyer
								(A)In
				generalThe term
				first-time homebuyer has the same meaning as when used in section
				72(t)(8)(D)(i).
								(B)One-time
				onlyIf an individual is
				treated as a first-time homebuyer with respect to any principal residence, such
				individual may not be treated as a first-time homebuyer with respect to any
				other principal residence.
								(C)Married
				individuals filing jointlyIn
				the case of married individuals who file a joint return, the credit under this
				section is allowable only if both individuals are first-time homebuyers.
								(D)Other
				taxpayersIf 2 or more
				individuals who are not married purchase a principal residence—
									(i)the credit under this section is allowable
				only if each of the individuals is a first-time homebuyer, and
									(ii)the amount of the credit allowed under
				subsection (a) shall be allocated among such individuals in such manner as the
				Secretary may prescribe, except that the total amount of the credits allowed to
				all such individuals shall not exceed the amount in effect under subsection
				(b)(1)(A) for individuals filing joint returns.
									(2)Principal
				residenceThe term
				principal residence has the same meaning as when used in section
				121. Except as provided in regulations, an interest in a partnership, S
				corporation, or trust which owns an interest in a residence shall not be
				treated as an interest in a residence for purposes of this paragraph.
							(3)Purchase
								(A)In
				generalThe term
				purchase means any acquisition, but only if—
									(i)the property is not acquired from a person
				whose relationship to the person acquiring it would result in the disallowance
				of losses under section 267 or 707(b) (but, in applying section 267 (b) and (c)
				for purposes of this section, paragraph (4) of section 267(c) shall be treated
				as providing that the family of an individual shall include only the
				individual’s spouse, ancestors, and lineal descendants), and
									(ii)the basis of the property in the hands of
				the person acquiring it is not determined—
										(I)in whole or in part by reference to the
				adjusted basis of such property in the hands of the person from whom acquired,
				or
										(II)under section 1014(a) (relating to property
				acquired from a decedent).
										(B)ConstructionA residence which is constructed by the
				taxpayer shall be treated as purchased by the taxpayer.
								(4)Purchase
				priceThe term purchase
				price means the adjusted basis of the principal residence on the date of
				acquisition (within the meaning of section 72(t)(8)(D)(iii)).
							(e)Denial of
				double benefitNo credit
				shall be allowed under subsection (a) for any expense for which a deduction or
				credit is allowed under any other provision of this chapter.
						(f)Basis
				adjustmentFor purposes of
				this subtitle, if a credit is allowed under this section with respect to the
				purchase of any residence, the basis of such residence shall be reduced by the
				amount of the credit so allowed.
						(g)Property to
				which Section applies
							(1)In
				generalThe provisions of
				this section apply to a principal residence if—
								(A)the taxpayer purchases the residence on or
				after January 1, 2008, and before January 1, 2013, or
								(B)the taxpayer enters into, on or after
				January 1, 2008, and before January 1, 2013, a binding contract to purchase the
				residence, and purchases and occupies the residence before July 1,
				2014.
								.
			(b)Conforming
			 amendments
				(1)Subsection (a) of section 1016 of the
			 Internal Revenue Code of 1986 (relating to general rule for adjustments to
			 basis) is amended by striking and at the end of paragraph (36),
			 by striking the period at the end of paragraph (37) and inserting ,
			 and, and by adding at the end the following new paragraph:
					
						(38)in the case of a residence with respect to
				which a credit was allowed under section 36, to the extent provided in section
				36(f).
						.
				(2)Section 1324(b)(2) of title 31, United
			 States Code, is amended by inserting or 36 after section
			 35.
				(c)Clerical
			 amendmentThe table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the item relating to section 36 and
			 inserting the following new items:
				
					
						Sec. 36. Purchase of principal
				residence by first-time homebuyer.
						Sec. 37. Overpayments of
				tax.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			
